Case 2:19-cr-01715-RB Document 71 Filed 08/19/20 Page 1of1

FILED

NITED STATES DISTRICT COURT
IN THE UNITED STATES DISTRICT COURP LAS CRUCES, NEW MEXICO

FOR THE DISTRICT OF NEW MEXICO AUG 19 2020
CHELL R. ELFERS

UNITED STATES OF AMERICA, CLERK OF COURT

Plaintiff,
vs. Case No. CR {4-1715 RB
JAMES CHRISTOPHER BENVIE,

Defendant.

ORDER

THIS MATTER comes before the Court on a Petition for Action on Conditions of Release,
filed August 6, 2020. (Doc. 60). The Court, having considered the parties’ arguments and
having reviewed the record, and being otherwise fully advised, hereby

FINDS, for the reasons stated on the record, that Mr. Benvie violated his
Conditions of Release.

IT IS THEREFORE ORDERED that defendant's Conditions of Release
previously set on 6/28/2019 and modified on 3/4/2020 are hereby REVOKED.

IT IS FURTHER ORDERED that the defendant, James Christopher Benvie, remain

in the custody of the United States Marshal pending further order of the Court.

foe [yee

ROBERT C. BRACK
Senior U.S. District Judge

 
